          Case 2:21-cv-00134-GMN-NJK Document 54 Filed 03/25/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   TONY NGUYEN,                                          Case No.: 2:21-cv-00134-GMN-NJK
 5                           Plaintiff,                                   ORDER
 6   v.                                                               (Docket No. 41)
 7   ISLAMIC REPUBLIC OF IRAN, et al.,
 8                           Defendants.
 9         Pending before the Court is Plaintiff’s motion for ADA accommodation. Docket No. 41.
10 Plaintiff submits, without elaboration, that he needs “ADA accommodations.” Id. at 3. Plaintiff
11 attaches some letters from his doctors; however, not all of the letters are fully legible and some of
12 them state that he is in need of certain physical accommodations that do not implicate this case.
13 Id. at 4-8. Further, Plaintiff fails to include points and authorities. See LR 7-2(d). The Court,
14 therefore, cannot discern what relief Plaintiff requests.
15         Accordingly, the Court DENIES without prejudice Plaintiff’s motion for ADA
16 accommodation. Docket No. 41.
17         IT IS SO ORDERED.
18         DATED: March 25, 2021.
19
20
21                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                     1
